Citation Nr: 0329411	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  97-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to August 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) by order of a United 
States Court of Appeals for Veterans Claims (Court) opinion 
dated February 6, 2003, which vacated a June 2002 Board 
decision and remanded the case for additional development.  
The issue initially arose from a June 1997 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

In its February 2003 order the Court granted a joint motion 
to vacate the prior Board decision and remand the issue on 
appeal.  The motion to remand noted, in essence, that the 
veteran had not been adequately notified of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The Board notes 
that VA regulations were revised to implement the statutory 
changes.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).   The VCAA provides that upon receipt of a complete 
or substantially complete application VA is required to 
notify the claimant and the claimant's representative, if 
any, of any information necessary to substantiate the claim 
and to indicate which information should be provided by the 
claimant and which information VA will attempt to obtain.  
See 38 C.F.R § 3.159(b)(1).  

It is also significant to note that since the Court's order 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii), a 
regulation which allowed the Board to provide the requisite 
VCAA notice without remanding such matters to the RO.  
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In a 
subsequent decision the Federal Circuit also invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (PVA).  
The decision held that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

In correspondence received in October 2003 the veteran's 
representative requested additional evidence pertinent to the 
claim be obtained prior to appellate review.  It was noted 
that the veteran had been receiving treatment for his knee 
disorders at the North Texas VA Medical Center.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, what the current record shows, 
what evidence he is to provide and what 
evidence VA will attempt to obtain, and 
the period of time provided for response.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002), PVA, supra.

2.  The RO should obtain records (not 
already in the claims folder) of any 
treatment the veteran received for a knee 
disorder from the North Texas VA Medical 
Center.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If it remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to ensure compliance with the 
Court decision incorporating the joint motion by the parties.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


